Citation Nr: 1144886	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected total right knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In August 2008, the Board remanded this case for further evidentiary development.

In September 2009, the Board denied entitlement to service connection for a back disorder, to include as secondary to service-connected total right knee replacement.

In a May 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2009 decision and remanded the claim for readjudication consistent with the Court's memorandum decision.

The issue of entitlement to an initial compensable disability rating for hypertension since May 16, 2006 is no longer a part of the current appeal, as the Board denied this claim in a September 2011 decision.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2008, the Board remanded the current claim for the Veteran to be scheduled for a VA examination with medical opinion as to whether it is at least as likely as not (i.e., a 50/50 probability or greater) that any current back disorder is etiologically related to the Veteran's service-connected total right knee replacement.  The examiner was asked to indicate whether the alleged secondary medical relationship exists on the basis either of original causation, or aggravation (i.e., whether the right knee disorder has chronically exacerbated a back disorder beyond its natural progression).  The examiner was asked to provide a complete rationale for any opinion offered.

Pursuant to the Board's August 2008 remand, the Veteran underwent a VA spine examination in October 2008.  The VA examiner opined that he was unable to establish a relationship to chronic progressive degenerative disc disease and herniation at L4-5 with the Veteran's service-connected problems involving the right knee.  The examiner expressed his feeling that this was a process of aging and wear and tear that could not be with medical certainty ascribed to the service-connected problem with the right knee.

The October 2008 VA examiner failed to address whether the Veteran's current back disorder has been aggravated by his service-connected total right knee replacement, and also failed to provide sufficient rationale for the opinion rendered.  Therefore, in light of the above, the Veteran should now be afforded a new VA spine examination to obtain the requested opinion.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

All relevant ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain updated treatment records from the VA Medical Center in Brockton, Massachusetts, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disorder was caused by or is aggravated (permanent worsening of the underlying disability beyond natural progress) by his service-connected total right knee replacement.  If aggravation by the service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  A complete rationale for all opinions expressed should be provided.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

